WILKINS, Justice
(concurring with comments):
I concur with the opinion of Mr. Justice Maughan and add these comments.
Art. VIII, Section 3 of the Constitution of Utah must be interpreted, in my opinion, on the basis of a recognition that its basic arid overwhelming purpose was to establish a non-partisan judiciary. I note and acknowledge that there is some force in the comments of both Mr. Chief Justice Ellett and Mr. Justice Hall. There are indeed some disheveling aspects to this constitutional provision and its statutory progeny, but these aspects do not compel the conclusions reached, I believe, in either of their opinions. We must infuse a practical interpretation to our pertinent constitutional provision “ . . .so that the . . . purpose of those who created [it] may be carried out”.1
If, as noted, the purpose of Art. VIII, Sec. 3 was to establish a non-partisan judiciary, then statutory provisions not inimical to non-partisanship must be presumed valid. I agree with Mr. Justice Hall’s comment that “The fact that the voters may elect a judge is not to be taken as less than a ‘selection’ as is required by the Constitution”. I believe however that Sec. 20-1-7.-7(6)(2), Utah Code Ann., 1953, as amended, requiring issuance of a certificate of election to the remaining candidate where the other candidate dies, resigns, or becomes disqualified, is not inconsistent with the non-partisan mandate of Art. VIII, Sec. 3 (which I repeat is its basic purpose) even though the result is a “selection by default” rather than a selection “based solely on fitness for office.” Sec. 20-l-7.7(6)(2) creates some tension between itself and this constitutional provision. However, that tension is not fatal and is assauged by the fact that a judge so obtaining his office must, at the next general election, file and run for office and his fitness for office may then be subjected to the scrutiny of the electorate.

. 16 Am.Jur.2d, Constitutional Law, § 65 — see also cases cited therein.